The offense is adultery; punishment fixed at a fine of $500.00.
By affidavit of the sheriff, it is made to appear that the appellant, while in custody pending his appeal, made his escape upon the 25th day of August, 1925; that he has made no voluntary return, nor has there been a recapture; that he is still at large. Upon these facts, this court is deprived of jurisdiction to pass upon the merits of the appeal. See Arts. 824 and 825 Cow. C. P. (1925); also Vernon's Tex.Crim. Stat., Vol. 2, Art. 912, and cases collated.
The appeal is dismissed.
Dismissed.